Citation Nr: 1744322	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-44 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee patello-femoral syndrome with chondromalacia and with painful motion (right knee disability). 


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2009 to January 2013.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision from the RO in Newark, New Jersey. This matter was previously before the Board in March 2017 and the Board remanded the claim for further development. Subsequent to the Board's remand, the RO increased the Veteran's disability rating for his service-connected right knee disability to 10 percent in a July 2017 RO rating decision for the entire appellate period. This matter has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected right knee disability has not approximated limitation of flexion but has pain with motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2013 the Veteran filed a VA Form 21-4138 asserting that his knee began giving out during service in the fall of 2011 "as a result of this injury, I can no longer go on runs exceeding 1.5 miles without suffering pain in my knee."  In subsequent statements, the Veteran has reported pain on motion.  He specifically asserted his disability warrants a 10 percent rating.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Board will review the entire record of evidence.  Fenderson.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Disability ratings for the knee are under the following Diagnostic Codes: Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis under Diagnostic Code 5003, which in turn rates on the basis of limitation of motion of the affected joints. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee. Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe. A 20 percent rating is for application where subluxation or lateral instability is moderate. A 10 percent rating is for application where subluxation or lateral instability is slight. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage is rated under Diagnostic Code 5258; and symptomatic removal of semilunar cartilage is rated under Code 5259. 

Under Diagnostic Code 5260, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Diagnostic Code 5261 addresses limitation of extension of the knee. Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with limitation of motion under Diagnostic Codes 5260 and 5261 and for instability under Code 5257. See VAOPGCPREC 23-97 (July 1, 1997).  

This appeal arises from a March 2014 rating decision in which the RO granted service-connected for the Veteran's right knee disability for objective evidence of osteomalacia without evidence of limited or painful motion under Diagnostic Code 5257. In a July 2017 rating decision the RO increased the right knee disability rating to 10 percent under Diagnostic Code 5260 for right knee patella-femoral syndrome with chondromalacia and with painful motion. 38 C.F.R. § 4.59. 

In November 2011 the Veteran's service treatment records (STRs) show that the Veteran complained of pain in the right knee for the past 6 months. 

A December 2011 STR shows that the Veteran reported experiencing locking and catching in his right knee on a daily basis. 

Another December 2011 STR shows that the Veteran was provided an MRI of the right knee. The December 2011 MRI imaging reported that the ligaments and tendons of the right knee were intact, there was chondromalacia and partial thickness fissuring of the patellar cartilage associated with the lateral patellar tile and there was significant chondromalacia of the lateral tibial plateau. 

A December 2012 STR shows that the Veteran complained of continued right knee discomfort. 

Post-service medical records show that a March 2014 VA examination for the knee and lower leg conditions reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The report shows a diagnosis for patellofemoral syndrome. The report showed no limitation of motion or pain on motion. The report showed no instability. The report showed no functional loss, subluxation or dislocation. There are no meniscal conditions or surgical procedures of the right meniscus. The examiner reported that the Veteran's right knee disability does not impact his ability to work. 

An April 2017 VA examination of the knee and lower leg reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported a diagnosis of patellofemoral pain syndrome for the Veteran's right knee. The examiner reported that the Veteran has intermittent right knee pain aggravated by physical activity such as running. The range of motion for the right knee was normal. The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or loss to range of motion. There was no weakness, fatigability or incoordination limiting the Veteran's functional ability of the right knee. There was no ankylosis or subluxation reported. There was no right knee instability. There were no meniscal conditions of the right knee. Imaging studies were taken and there was no degenerative or traumatic arthritis documented. The examiner reported that the Veteran's ability to perform occupational tasks was not limited by his right knee disability.

Based upon a thorough review of the evidence of record and application of the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability. The Board finds that a 10 percent disability rating is warranted on the basis of painful motion under 38 C.F.R. § 4.59. Therefore, the Veteran's pain in his right knee more closely approximates a 10 percent disability rating due to pain with motion under Diagnostic Code 5260 and 38 C.F.R. § 4.59. As there is no evidence of record showing limitation of flexion in the right knee a higher disability rating is not warranted under Diagnostic Code 5260.

The Board notes that the applicability of codes 5003, 5256, 5257, 5258, 5259, 5261, 5261 and 5263 have been considered. However, the evidence of record does not show that for the period on appeal the Veteran's right knee ankylosed, there is no evidence of cartilage damage, no tibia and fibula impairment, no compensable limitation of motion (on a basis other than painful motion) and no genu recuvartum. While the Veteran reported locking in his right knee during service in December 2011 there are no reports of "frequent locking pain and effusion" to warrant an analysis under Diagnostic Code 5258. He also reported that his knee would give-out on him during military service. However, the weight of the evidence is against a separate finding under Diagnostic Code 5257 for subluxation or lateral instability as two VA examinations from March 2014 and April 2017 show that the Veteran does not experience these symptoms in his right knee. These clinical examinations made specific findings that the knee joint was not unstable. The Board has carefully considered the Veteran's statements but finds he does not the expertise to specifically assert the cause of knee symptomatology, to include the asserted instability. After this review, the Board finds that the medical examiners provided the more probative evidence in regard to whether the service-connected disability is manifested by subluxation or lateral instability.

Although there is painful motion of the right knee the painful motion has not been shown to limit the flexion of the Veteran's right knee. The Board finds that an evaluation in excess of the 10 percent rating assigned must be based on demonstrated additional functional impairment. See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  In the medical record of evidence, there are no reports of flare-ups, any additional functional loss or additional functional impairments of the Veteran's right knee. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). That is, the 10 percent is recognition of the functional impairment caused by the painful motion. Considering all the evidence of record, both medical and lay, the evidence does not support that the disability manifests by additional functional loss, to include during a flare-up or repetitive use, that warrants a higher rating, either in extension or flexion of the right knee joint. Therefore, the Board finds that the Veteran's currently disability rating of 10 percent, but no higher, is warranted. 

The Veteran does not purport that there are any medical records or any medical symptoms establishing why the disability rating for his right knee should be increased in excess of 10 percent. In his Notice of Disagreement and Substantive Appeal, he specifically requested the 10 percent rating. As already described herein, the Veteran was provided with VA examinations and care related to his right knee. Here, there is no competent or credible lay or medical evidence upon which the Board can rely that would permit an increase in the Veteran's right knee disability rating. Clyburn v. West, 12 Vet. App. 296 (1999).  For all these reasons, a higher disability rating is not warranted under the applicable laws and regulations. 

In sum, the Board finds that the preponderance of the evidence is against an increase in the Veteran's right knee disability rating in excess of 10 percent. See 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5260. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to a disability rating in excess of 10 percent for right knee disability is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


